Judgment, Supreme Court, New York County, rendered February 14, 1973, unanimously modified, on the law, to the extent of granting defendant-appellant’s motion to suppress the physical exhibit and dismissing the charge of possession of a weapon, and otherwise affirmed. The District Attorney candidly concedes error in denial of the motion to suppress the weapon, the search of defendant’s person having been improper in the circumstances. However, as to the charge of bail-jumping to which he pleaded guilty, defendant’s past criminal record provided a solid basis for the sentence imposed. Concur — Markewich, J. P., Kupferman, Murphy, Nunez and Yesawich, JJ.